DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-3, 5-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanda et al. (US PUB 2014/0372050), hereinafter Kanda.

With respect to claim 1, Kanda discloses a power supply device (See the device disclosed in figure 1 of Kanda) comprising: a power converter (See [2] in figure 1 of Kanda) that performs power conversion operation to convert input power (See paragraph [0018] of Kanda); a measurement unit that measures at least one of a voltage or a current of power output from the power converter (See [7] in figure 1 of Kanda); and a controller (See [13] in figure 1 of Kanda) configured to output (See paragraph [0025] of Kanda), to the power converter (See [2] in figure 1 of Kanda), a command value to control at least one of the voltage or the current of the power output from the power converter (See paragraph [0025] of Kanda), and acquire a measurement value measured by the measurement unit (See paragraph [0024] of Kanda); wherein the controller is configured to, while the power conversion operation is being performed by the power converter, change the command value and determine a deterioration of the power converter (See paragraph [0040] of Kanda) based on a mode of a change in the measurement value measured by the measurement unit due to a change in the command value (See paragraph [0057] in view of paragraphs [0042] and [0043] of Kanda).
With respect to claim 2, Kanda discloses the power supply device according to claim 1, wherein the mode of the change in the measurement value includes a state of a response waveform of the measurement value due to the change in the command value (See paragraph [0044] of Kanda); and the controller is configured to determine the deterioration of the power converter based on the state of the response waveform of the measurement value due to the change in the command value (See paragraph [0057] in view of paragraphs [0042] and [0043] of Kanda).
With respect to claim 3, Kanda discloses the power supply device according to claim 2, wherein the controller is configured to determine the deterioration of the power converter based on responsiveness of the response waveform including at least one of a response time of the response waveform of the measurement value due to the change in the command value (See paragraph [0044] of Kanda) or a change amount of the measurement value in the response waveform of the measurement value due to the change in the command value (See paragraph [0057] in view of paragraphs [0042] and [0043] of Kanda).
With respect to claim 5, Kanda discloses the power supply device according to claim 3, wherein the change amount of the measurement value in the response waveform includes at least one of a maximum value of the change amount of the measurement value due to the change in the command value or a difference value between the changed command value and the measurement value changed due to the change in the command value (See paragraph [0044] in view of [0045] of Kanda).
With respect to claim 6, Kanda discloses the power supply device according to claim 1, wherein the controller is configured to acquire a feature amount of the mode of the change in the measurement value based on the mode of the change in the measurement value due to the change in the command value, and determine the deterioration of the power converter by comparing the acquired feature amount of the mode of the change in the measurement value with a reference feature amount of the mode of the change, which becomes a reference acquired in advance (See claim 1 of Kanda).
With respect to claim 7, Kanda discloses the power supply device according to claim 6, wherein 5 the controller is configured to determine the deterioration of the power converter by comparing a ratio of the acquired feature amount to the reference feature amount with a predetermined threshold (See paragraph [0004] in view of paragraphs [0050] and [0051] of Kanda).
With respect to claim 8, Kanda discloses the power supply device according to claim 6, wherein the controller is configured to determine the deterioration of the power converter by comparing the acquired feature amount with the reference feature amount changed depending on a magnitude of the current of the power output from the power converter (See paragraph [0004] of Kanda).
With respect to claim 9, Kanda discloses the power supply device according to claim 1, wherein the power converter includes a converter that converts input AC power into DC power, an inverter that converts input DC power into AC power (See paragraph [0010] of Kanda), and a chopper that converts a voltage of input DC power (See the abstract of Kanda); the measurement unit measures at least one of a voltage or a current of power output from each of the converter (See [7] in figure 1 of Kanda), the inverter, and the chopper; and the controller is configured to output command values to each of the converter, the inverter, and the chopper, acquire measurement values corresponding to each of the converter, the inverter, and the chopper (See paragraph [0040] of Kanda), and individually determine a deterioration of each of the converter, the inverter, and the chopper (See paragraph [0057] in view of paragraphs [0042] and [0043] of Kanda).
With respect to claim 10, Kanda discloses the power supply device according to claim 1, wherein the controller is configured to, while the power conversion operation is being performed by the power converter, change the command value in a stepwise manner and determine the deterioration of the power converter based on the mode of the change in the measurement value due to the change in the command value (See the method steps shown in figure 2 of Kanda).
With respect to claim 11, Kanda discloses the power supply device according to claim 1, wherein the controller is configured to, while power is being supplied from the power converter to an external load (See [9] in figure 1 of Kanda), change the command value and determine the deterioration of the power converter based on the mode of the change in the measurement value due to the change in the command value (See claim 1 of Kanda).
With respect to claim 13, Kanda discloses the power supply device according to claim 1, further comprising: an operation unit that receives an input operation performed by an inspection worker; wherein the controller is configured to start to determine the deterioration of the power converter based on the input operation on the operation unit (See paragraphs [0033], [0050] and [0053] of Kanda).
With respect to claim 14, Kanda discloses the power supply device according to claim 1, wherein the controller is configured to determine the deterioration of the power converter at predetermined time intervals (See the abstract of Kanda).
With respect to claim 15, Kanda discloses the power supply device according to claim 1, further comprising: a display that displays information on a determination result of the deterioration of the power converter based on control by the controller (See paragraph [0040] of Kanda).
With respect to claim 16, Kanda discloses a deterioration determination method of a power supply device (See the device disclosed in figure 1 of Kanda), the method comprising: changing a command value (See paragraphs [0036], [0040] and [0043] of Kanda) to control at least one of a voltage or a current of power output from a power converter (See [7] in figure 1 of Kanda) while power conversion operation is being performed by the power converter that performs the power conversion operation to convert input power (See paragraph [0025] of Kanda); acquiring a measurement value by measuring at least one of the voltage or the current of the power output from the power converter (See paragraph [0024] of Kanda); and determining a deterioration of the power converter based on a mode of a change in the measurement value due to a change in the command value (See paragraph [0040] of Kanda). 

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 4, the prior art of record neither shows nor suggests the combination of structural elements wherein the response time of the response waveform includes at least one of a value of the response time from a timing at which the command value is changed to a timing at which the change in the measurement value is maximized, a value of the response time from the timing at which the command value is changed to a timing at which the change in the measurement value becomes second largest, or a value of the response time from the timing at which the command value is changed to a timing at which a difference between the measurement value changed due to the change in the command value and the changed command value becomes 5% or less of a change amount of the command value.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements further comprising: a bypass line that outputs power input from an outside without causing the power to pass through the power converter; wherein the controller is configured to, while power input via the bypass line is being output to an external load without power being supplied from the power converter to the external load, change the command value and determine the deterioration of the power converter based on the mode of the change in the measurement value due to the change in the command value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0129364 discloses a traction control system for electric multiple units.
US PUB 2016/0126040 discloses a power control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858